Daniels, J.
(dissenting):
The plaintiffs brought this action as judgment creditors of James II. Herron and another, to obtain a judgment declaring a general *545assignment void, which the debtors made for the benefit of their creditors. The objection taken to the assignment is that it failed to comply with the direction contained in chapter 328 of the Laws of 1884, and that they owed debts entitled to be protected under that act. This act is an amendment to chapter 466 of the Laws of 1877, relating to assignments made by debtors for the benefit of their creditors and it is directed in it that “ in all assignments made in pursuance of this act, the wages or salaries actually owing to the employees of the assignor or assignors at the time of the execution of the assignment, shall be preferred before any other debt,” this language is entirely plain and free from all possible ambiguity. And accordingly it is required to be construed just as the legislature has used it in the enactment of this direction. For the rule of construction is settled by authority, when the language of an act may be plain and clear having a precise or definite meaning, that it shall be construed and carried into effect according to the import of its language. (Johnson v. Hudson River R. R. Co., 49 N. Y., 455; Benton v. Wickwire, 54 id., 226.)
The courts, therefore, have no discretion upon this subject and cannot substitute for what the law has directed to be done any other device securing the same end. The language of the act is that this preference “ shall be” in all assignments. The direction is mandatory that it shall be so made and it carries with it a plain implication that no assignment for the benefit of creditors shall be otherwise made. The language of section 2 of the act amended by this act directing that every assignment for the benefit of creditors shall be duly acknowledged before an officer authorized to take the acknowledgment of deeds, is no more explicit or mandatory than this direction that all assignments shall contain a preference of the wages or salaries owing to the employees of the assignors.
It was enacted in similar language by which the legislature declared that the assignment shall be duly acknowledged, as it is in the act of 1884 declared that these debts shall be preferred in all assignments.
A compliance with the direction made for the acknowledgment of the assignment has been held to be essential to the legal validity of the instrument itself. This construction and effect was given to the same direction contained in section 1 of chapter 348 of the Laws of 1860, which was -repealed by the act of 1877. Upon this sub* *546ject the language in each of the acts was exactly the same, and in considering its effect as it was employed in the act of 1860, it was held where the assignment was not acknowledged, that it was ineffectual and void. (Hardmann v. Bowen, 39 N. Y., 196.) And that was approved in Britton v. Lorenz (45 id., 51), and followed in Montfort v. Montfort (24 Hun, 120). And as the language of the act of 1884 is no more imperative but similar in its terms so far as it directs what shall be done, as that directing the .acknowledging of the assignment, these authorities require the same ■rule to be applied and followed, as they have applied to the direction for the acknowledging of the assignment. What was said in the ■opinion of the first case referred to, concerning the necessity of a ■compliance with a direction for the acknowledging of the assignment -is equally as applicable to the act of 1884. It was there held by the court that the direction that an assignment shall be acknowledged -contains “ a clear negative against an assignment being made in any other way.” And “ when the statute declares in terms that every assignment; shall be acknowledged before delivery, it by necessary implication provides that no assignment shall be delivered without .acknowledgment,” and as the assignment then in controversy liad not been.acknowledged it was held to be void. The preference required to be given by the act of 1884 is to be inserted in the ■.assignment. The act declares that “ in all assignments ” these wages or salaries” “shall be preferred before any other debt.” "That preference has been provided to render the assignment complete, and must precede its execution and acknowledgment. It «cannot lawfully be made without containing this preference. It is ■true that the legislature might have secured the same result by ■directing the assignee in the first instance to pay all such debts, but that it was not deemed proper to do. It took the other course, and ■•directed that the preference should be made in the assignment, and •by that direction and the implication to be derived from it, prohibited the assignment from being made in any other manner. By failing to observe the statutory direction the assignment was not imade as the law directed it should be, but it has violated the express provision of this statute, and being made in violation of law it ■.follows that it did not become operative as an assignment of the ■debtors property.
*547The persons designed to be protected by the statute will not be deprived of their rights to payment by this construction and enforcement of it, for they will be at full liberty to avail themselves of all legal proceedings to obtain the payment of the debts due to them out of the property of their debtors. That is the common right of all creditors which the statute did not intend pn any manner to interfere with. It went no farther than to impose this obligation upon the debtors, in case they made a general assignment. If the debtors attempted to do that, they could legally do it in no other manner than by complying with the direction contained in the law. They failed, to do that, and their assignment was necessarily void, and that entitled the plaintiffs as judgment creditors to appropriate the assigned property so far as it may be necessary to the payment of their judgment.
The judgment should be reversed, and a judgment entered overruling the demurrer to the complaint, with leave to the defendants to answer in twenty days on payment of the costs of the appeal, and of.the demurrer.
Judgment affirmed.